Exhibit 10.52

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into as of October 1,
2014 (the “Effective Date”) by and between Sylvia R. Wagner (the “Consultant”)
and Assurant, Inc. (the “Company”).

WHEREAS, the Consultant plans to retire from full time employment with the
Company as Executive Vice President, with her last day of employment being
October 1, 2014 (the “Retirement Date”);

WHEREAS, the Company wishes to retain the Consultant, and the Consultant wishes
to be retained by the Company, to provide consulting services to the Company on
the terms and conditions set forth herein;

NOW, THEREFORE, the parties agree as follows:

 

1. Engagement and Services

(a) Engagement.

 

  (i) The Company hereby engages the Consultant to provide consultancy services
to the Company in connection with the succession of her role as Executive Vice
President, the succession of the Chief Executive Officer and the Chief Financial
Officer roles, and any related executive team structuring, retention and
communication issues (collectively, the “Services”), and the Consultant agrees
to provide such Services for the consideration set forth herein.

 

  (ii) The specific tasks that the Company wishes the Consultant to perform and
advice that the Company wishes the Consultant to provide shall be communicated
to the Consultant by the Chief Executive Officer from time to time.

(b) Equipment and Supplies; Office. The Consultant shall provide the Services
using her own equipment and supplies and shall be based in her home office.

(c) Hours. In addition to participating in scheduled meetings or conference
calls as necessary, the Consultant shall be available to consult as needed up to
a maximum of one day per week. Consistent with her obligations under this
Agreement, the Consultant is free to perform services for other recipients and
is not obligated to work exclusively for the Company.

 

2. Consultancy Period

(a) Period. The Consultant’s obligation to provide the Services shall commence
on October 2, 2014 and shall remain in effect until the earlier of:

 

  (i) one year from the Effective Date, or

 

  (ii) the termination of this Agreement as provided in Section 2(b), below,

such period being hereinafter referred to as the “Consultancy Period” and the
last day of the Consultancy Period being hereinafter referred to as the
“Termination Date.”



--------------------------------------------------------------------------------

(b) Unilateral Termination; Death or Disability. This Agreement

 

  (i) may be terminated by either the Company or the Consultant, with or without
cause, by the terminating party giving written notice to the other party no less
than 30 calendar days before the Termination Date;

 

  (ii) in the event of the death or disability of the Consultant, shall
automatically be terminated effective as of the date of death or the first day
of such disability (as determined in good faith by the Company).

(c) Effect of Termination.

 

  (i) If (A) the Termination Date is set by mutual agreement of the parties, or
(B) the Company unilaterally terminates this Agreement other than for cause, or
(C) the Agreement is terminated by reason of the Consultant’s death or
disability, then the Consultant (or, in the case of death, the Consultant’s
estate or legal representative of her estate) shall bill, and the Company shall
pay, for the Services through the last calendar day of the month in which the
Termination Date falls.

 

  (ii) If the Consultant unilaterally terminates this Agreement or the Company
terminates this Agreement for cause, the Consultant shall bill, and the Company
shall pay, for the Services through the Termination Date, with the payment for
any final incomplete month equal to the Monthly Rate (as defined in section
3(a), below) times the number of days in the month through and including the
Termination Date divided by 30.

 

  (iii) Upon the Termination Date, all obligations, rights and duties arising
out of this Agreement shall terminate except (A) the Company’s duty to make any
remaining payments to the Consultant as provided for herein and (B) the
obligations, rights and duties provided for in the sections specified in section
12, below.

 

3. Consultancy Fee and Expenses

(a) Monthly Rate; Billing and Payment. In consideration of the Services to be
rendered hereunder, the Company shall pay the Consultant a fee of $20,834.00 per
month (the “Monthly Rate”) for each month of the Consultancy Period, subject to
proration as provided in Section (2)(c)(ii), above. The Consultant shall bill on
a monthly basis and following the Termination Date, and the Company shall pay
within 30 days of receipt of each invoice.

(b) Expenses. The Consultant shall be entitled to reimbursement for all
out-of-pocket expenses reasonably incurred in the performance of the Services,
which shall be billed monthly and following the Termination Date by the
Consultant and supported by normal and customary documentation for such
expenses.

 

4. Work Product

(a) Defined. In this Agreement, the term “Work Product” shall mean all tangible
products generated by Consultant as a result of her own efforts or jointly with
others in the performance of the Services, including, but not limited to, any
and all notes, materials, records, slides, information, presentations and
analyses recorded or preserved in any written, electronic, or other tangible
form whatsoever.

(b) Ownership. The Consultant hereby irrevocably assigns to the Company all
right, title and interest in and to the Work Product. The Consultant will not
make any use of any of the Work Product other than in connection with
performance of the Services. Promptly after the Termination Date and at any
other time upon the request of the Company, the Consultant shall, at the
Company’s option, (i) deliver all Work Product to the Company or (ii) destroy
all Work Product in a secure and confidential manner and certify to the Company
that she has done so.

 

2



--------------------------------------------------------------------------------

5. Confidential Information

(a) Defined. In this Agreement, the term “Confidential Information” shall mean
all Work Product and any and all other confidential information and trade
secrets that the Company or any of its other employees, officers, directors,
consultants or agents provides, or otherwise becomes known, to the Consultant
relating to the Services or the Consultant’s employment with the Company before
the Retirement Date, as well as all non-public information that the Consultant
acquires in the performance of the Services, unless it is in or comes into the
public domain without breach of this Agreement by the Consultant.

(b) Non-Disclosure and Non-Use. Unless otherwise agreed to in advance in writing
by the Company, and except as provided in the proviso to this provision, below,
the Consultant will:

 

  (i) keep all Confidential Information in strict confidence and not disclose it
to any third party except in confidence to other employees of, consultants to or
agents of the Company involved in the issues that are the subject matter of the
Services with the consent of the Company;

 

  (ii) not use the Confidential Information for any purpose other than the
performance of the Services;

 

  (iii) take appropriate measures to prevent Confidential Information from being
inadvertently disclosed to or seen or heard by any person other than members of
the Board of Directors of the Company (the “Board”), officers of the Company who
are involved in the issues to which the Services relate, or other authorized
consultants or agents retained by the Company in connection with such issues;

provided, however, that, in the event that, at any time, the Consultant is under
a legal duty, including pursuant to any subpoena or other order of a court or
government agency of competent jurisdiction, to disclose Confidential
Information, the Consultant (A) shall notify counsel for the Company promptly
upon receiving any such subpoena or document or otherwise learning of the
existence of any such duty, and (B) disclose Confidential Information only to
the extent legally required, as advised by her counsel. In connection with any
such subpoena, order or request, the Company shall provide legal counsel or pay
the fees and expenses, if any, of counsel for the Consultant. Such counsel may
act as counsel for the Company (and/or counsel for the Board) unless, because of
a conflict of interest, it is necessary for the Consultant to have separate
counsel, in which case such counsel will subject to the approval of the Company,
not to be unreasonably withheld.

(c) Return or Destruction of Confidential Information. Promptly after the
Termination Date and at any other time upon the request of the Company, the
Consultant shall, at the Company’s option, (i) deliver to the Company all
Confidential Information that is in written, electronic or other tangible form
or (ii) destroy all such Confidential Information in a secure and confidential
manner and certify to the Company that she has done so.

 

6. Non-Competition; Non-Solicitation

(a) Non-Competition. For a period of one year from the Effective Date, the
Consultant will not associate with or engage in (whether as a director, officer,
employee, partner, consultant, agent or advisor) business or other activities
that are, directly or indirectly, competitive with the business of the Company
without obtaining the prior written consent of the Company.

 

3



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the term of this Agreement and for a period of one
year after the Termination Date, the Consultant shall not, whether on the
Consultant’s own behalf or on behalf of any entity or person, directly or
indirectly (i) solicit or encourage any employee of the Company to leave the
employment of the Company; or (ii) hire any employee who was employed by the
Company as of the Termination Date or who left the employment of the Company
coincident with, or within six months prior to, the Termination Date.

 

7. Insurance; Liability; Indemnity

The Consultant understands and acknowledges that, in performing the Services,
she will not be covered under the Company’s insurance policies. The Company will
indemnify and hold the Consultant harmless for any liability that she may incur
as a result of the performance of the Services, other than due to the
Consultant’s gross negligence or gross misconduct, and shall provide counsel or
advance or reimburse fees and expenses of counsel as necessary in the event that
the Consultant is subject to legal proceedings as a result of providing the
Services; provided, however, that such counsel may act as counsel for the
Company (and/or counsel for the Board) unless, because of a conflict of
interest, it is necessary for the Consultant to have separate counsel, in which
case such counsel will subject to the approval of the Company, not to be
unreasonably withheld.

 

8. Independent Contractor; No Employee Benefits; Taxes; No Agency or Authority

 

  (a) Independent Contractor. The Consultant will render the Services as an
independent contractor and not as an employee of the Company, and nothing in
this Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.

 

  (b) No Employee Benefits. The Consultant shall not be eligible for or entitled
to any employee benefits of the Company. The Consultant understands that in the
event the Internal Revenue Service or other governmental authority were to
determine that the Consultant and the Company were mistaken in their
characterization of the Consultant as an independent contractor, the Consultant
would then be in an excluded class of employees ineligible to participate in the
Company’s employee benefit plans and would not become entitled to retroactive
benefits thereunder.

 

  (c) Taxes. The Consultant shall be solely responsible for all income,
employment and self-employment tax reporting and returns and payments required
to be filed with or paid to any federal, state, or local tax authority with
respect to the Consultant’s performance of the Services and receipt of fees
under this Agreement. Because the Consultant is an independent contractor, the
Company will not withhold or make payments for social security, make
unemployment insurance or disability insurance contributions, or obtain worker’s
compensation insurance on the Consultant’s behalf. The Consultant agrees to
accept exclusive liability for complying with all applicable state and federal
laws governing self-employed individuals, including obligations such as payment
of taxes, social security, disability, and other contributions based on fees
paid to the Consultant under this Agreement. The Consultant hereby agrees to
indemnify and defend the Company against any and all such taxes or
contributions, including penalties and interest.

 

  (d) No Agency or Authority. This Agreement does not authorize the Consultant
to act for the Company as its agent or to make any representation, contract or
binding commitments on their behalf.

 

9. Assignment

The Services to be performed by the Consultant hereunder are personal in nature.
The Company has engaged the Consultant as a result of the Consultant’s
knowledge, abilities and expertise relating to such Services. The Consultant may
not assign, sell, transfer, delegate or otherwise dispose any right, duty or
obligation under this Agreement.

 

4



--------------------------------------------------------------------------------

10. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to choice of law or conflict of law
rules or doctrines.

 

11. General

 

  (a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties concerning the subject hereof and supersedes all prior and
contemporaneous understandings and communications relating thereto.

 

  (b) Waiver or Modification. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision or of the same provision on another
occasion. Failure of either party to enforce any provision of this Agreement
shall not constitute a waiver of such provision or any other provision of this
Agreement. This Agreement may not be modified or amended except by writing
signed by both parties, provided, however, that the sending of an email from
either party’s email account, when received by the other party, shall constitute
a “signature” for purposes of this provision.

 

  (c) Notices. Any writing written notice or consent required or permitted
hereunder may be given electronically, including by email, or by mail or
delivery, as follows:

 

  1. If to the Consultant:

by email to sylviawagner22@gmail.com; or

by U.S. Mail or delivery to:

Sylvia R. Wagner

5417 NE Northgate Crossing

Lee’s Summit, MO 64064

 

  2. If to the Company:

by email addressed to bart.schwartz@assurant.com; or by U.S. Mail or delivery
to:

Chief Legal Officer

Assurant, Inc.

One Chase Manhattan Plaza

41st Floor

New York, NY 10005

 

  (d)

Severability. It is expressly understood and agreed that although the Consultant
and the Company consider the restrictions contained in this Agreement to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Consultant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and to such maximum extent as such court may judicially
determine or indicate to be enforceable (provided that in no event shall any
such amendment broaden the time period or scope of any restriction herein).
Alternatively, if any court of

 

5



--------------------------------------------------------------------------------

  competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12. Survival of Provisions

Sections 4, 5, 6, 7, 8, 10 and 11, above, and this Section 12, shall survive the
termination of this Agreement.

13.    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

Consultant

 

  /s/ Sylvia R. Wagner

Sylvia R. Wagner

 

Assurant, Inc.   /s/ Bart Schwartz

By:

 

Bart Schwartz

 

Executive Vice President,

 

Secretary and Chief Legal Officer

 

6